Exhibit 10.2
THIRD AMENDMENT TO THE
DICK’S SPORTING GOODS SUPPLEMENTAL SMART SAVINGS PLAN
     WHEREAS, Dick’s Sporting Goods, Inc. (the “Company”) established the Dick’s
Sporting Goods Supplemental Smart Savings Plan (the “Plan”) for the benefit of
certain employees;
     WHEREAS, pursuant to Section 7.1 of the Plan, the Company reserves the
right to amend the Plan; and
     WHEREAS, the Company wishes to amend the Plan to add a discretionary
contribution to the plan and to make other clarifying changes.
     NOW THEREFORE, the Plan is amended effective as of January 1, 2008 as
follows:

1.   Section 2.1 is amended in its entirety to read as follows:

  2.1   Account         Account means the separate account established for
recordkeeping purposes only for each Participant consisting of the Base Salary
Deferral Account, the Incentive Bonus Award Deferral Account, the Quarterly
Bonus Deferral Account, the Dick’s Matching Deferral Account and the Dick’s
Discretionary Contribution Account.

2.   New Sections 2.12A and 2.12B are added to the Plan as follows:

  2.12A   Dick’s Discretionary Contribution Account         Dick’s Discretionary
Contribution Account means the separate account established by the Committee for
recordkeeping purposes only to track Dick’s Discretionary Contribution Deferral
Credits in the name of each Participant in accordance with Section 4.1 of the
Plan. The Dick’s Discretionary Contribution Account may be divided further into
sub-accounts in order to track the different vesting schedules that may apply to
Dick’s Discretionary Contribution Deferral Credits.

  2.12B   Dick’s Discretionary Contribution Deferral Credits         Dick’s
Discretionary Contribution Deferral Credits means the amounts credited to a
Participant’s Dick’s Discretionary Contribution Account in accordance with
Section 4.6 of the Plan.

3.   Section 2.14 is amended in its entirety to read as follows:

  2.14   Dick’s Matching Deferral Credits         Dick’s Matching Deferral
Credits means the amounts credited to a Participant’s         Dick’s Matching
Deferral Account in accordance with Section 4.4 of the Plan.

-1-



--------------------------------------------------------------------------------



 



4.   A new Section 2.28A is added to the Plan as follows:

    2.28A   Retirement

      Retirement means a Separation from Service on or after the date the
Participant attains age 65.

5.   Section 4.1 of the Plan is amended by adding the following new subsection
(g):

  (g)   amounts of Dick’s Discretionary Contribution Deferral Credits on the
Participant’s behalf pursuant to Section 4.6 of the Plan.

6.   Section 4.3 is amended to add the following new subsection (f):

  (f)   In the case of an ad hoc Dick’s Discretionary Contribution Deferral
Credit described in Section 4.6, the Committee may permit the Eligible Employee
to defer such compensation on or before the 30th day after the Eligible Employee
obtains the legally binding right to the compensation, provided that the
election is made at least 12 months in advance of the earliest date at which the
forfeiture condition could lapse.

7.   A new Section 4.6 is added to the Plan as follows:

  4.6   Dick’s Discretionary Contribution Credits         The Company shall have
the discretion to make additional Dick’s Discretionary Contribution Deferral
Credits to the Plan on behalf of any Participant. Dick’s Discretionary
Contribution Deferral Credits shall be made in the complete and sole discretion
of the Company and no Participant shall have the right to receive any Dick’s
Discretionary Contribution Deferral Credits regardless of whether Dick’s
Discretionary Contribution Deferral Credits are made on behalf of other
Participants.         The Company also shall have the discretion to make an ad
hoc Dick’s Discretionary Contribution Deferral Credit to the Plan on behalf of
any Eligible Employee, but such compensation shall not be payable to the
Eligible Employee unless the Eligible Employee continues to provide services for
a period of at least 12 months from the date the Eligible Employee obtains a
legally binding right to receive such compensation. In such a case, the election
to defer such compensation may be made on or before the 30th day after the
Eligible Employee obtains the legally binding right to the compensation,
provided that the election is made at least 12 months in advance of the earliest
date at which the forfeiture condition could lapse.

-2-



--------------------------------------------------------------------------------



 



8.   Section 5.2 is amended in its entirety to read as follows:

  5.2   Vesting of Dick’s Matching Deferral Account         A Participant shall
become vested in the amounts credited to his or her Dick’s Matching Deferral
Account in accordance with the vesting schedule set forth in the Dick’s Sporting
Goods, Inc. Smart Savings 401(k) Plan. Notwithstanding the foregoing, a
Participant’s Dick’s Matching Deferral Account shall become fully vested in the
event of a Change in Control or in the event of the Participant’s Retirement,
death or Disability.

9.   A new Section 5.3 is added to the Plan as follows:

  5.3   Vesting of Dick’s Discretionary Contribution Deferral Account         A
Participant shall become vested in amounts in the Participant’s Dick’s
Discretionary Contribution Deferral Account in accordance with the vesting
schedule determined by the Company in its sole discretion. Different vesting
schedules may apply to different sub-accounts maintained within the Dick’s
Discretionary Contribution Deferral Account. Notwithstanding the foregoing, a
Participant’s Dick’s Discretionary Contribution Deferral Account shall become
fully vested in the event of a Change in Control or in the event of the
Participant’s Retirement, death or Disability; provided, however, that an ad hoc
Dick’s Discretionary Contribution Deferral Account shall not vest in the event
of the Participant’s Retirement if such Retirement occurs before the end of the
12-month period described in Section 4.6.

10.   Section 6.2(a) is amended by adding the following new paragraph to the end
of that subsection:       The Committee may permit a Participant to make an
election with respect to the time for distribution of amounts credited to his or
her Dick’s Discretionary Contribution Deferral Account in accordance with the
above or may set a default time and form of distribution at the time it makes
the Dick’s Discretionary Contribution Deferral Credit.   11.   Section 6.8(a) is
amended to read as follows:

  (a)   Each Participant shall designate a beneficiary on the proper beneficiary
form as prescribed by the Committee to receive the value of his or her Account
in a single lump sum in the event of the Participant’s death.

12.   Section 8.4 is amended in its entirety to read as follows:

  8.4   Taxes and Withholding         Employment taxes will be withheld as
required on amounts deferred under this Plan.

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Third Amendment to be
executed this 16th day of May, 2008.

             
 
  By:   Kathryn L. Sutter
 
        Title: Senior Vice President of         Human Resources    

-4-